STRAUP, J.
(dissenting).
I am unable to concur in the opinion announced by the Chief Justice in this case. I am clearly of the opinion that by an affirmance of the judgment this court will hold for naught the plain provisions of the statute, the basic reasons for rules and statutes requiring a record of mining claims, and every authority to which our attention has been called. Appellants claim that respondent’s location notices as recorded are void for uncertainty of description, and our attention is called to that particular provision of section 2324,. Revised Statutes, United States (U. S. Comp. St. 1901, p. 1426)., which provides:
“All records of mining claims hereafter made shall contain the name or names of locators, the date of the location, and such a description of the claim or claims located by reference to some nat*171ural object or permanent monument as will identify the claim.”
It was made to appear by tbe -stipulation of tbe parties that at tbe time of respondent’s locations tbe district rules required a record to be made. Tbe United States statutes did not require, and never bave required, tbe recording of claims. By local rules and state and territorial legislation recording bas often been required, and tbe authorities are uniform that tbe requirements of tbe United States statute as to tbe contents of a recorded notice or certificate only apply wben a record is required by tbe local law.
“Tbe mining laws of Congress do not require any notice or certificate of location to be recorded. If a notice is required by either state law or local rules to be recorded, it must contain all tbe requisites prescribed by section 2324 of tbe Revised Statutes.”
(1 Bindley on Mines, 275.)
Tbe purpose of tbe record of a mining claim is, libe all records of written instruments relating to title, to affect all persons subsequently dealing with tbe same subject with constructive notice of tbe facts disclosed by tbe record. (Bindley on Mines, 392.) Tbe record only imparts constructive notice of those facts which could be ascertained by an examination of tbe record, and those as to which it reasonably suggests an inquiry, and which would be disclosed by such inquiry.
“The constructive notice which flows exclusively from tbe record cannot be more extensive than tbe facts stated therein, and must be understood to be only such notice as could have been obtained from an actual inspection of tbe record.” (24 A. & E. Eney. Baw [2d Ed.], 151.
It bas therefore always been held that a description in a record which does not in and of itself identify tbe subject-matter, or point out and suggest means of identification, is *172void for uncertainty. And this follows as a matter of course, for it is unreasonable to say that a person should be bound by a record to take notice of some fact not appearing in or indicated by such record. (Wade on Notice, 174-176.)
Another and intimately connected purpose of requiring a record and a certainty of description therein is to prevent parties from attempting to make a description intended for one thing apply to another thing more or less similar in general character, and especially, in regard to mining claims, to prevent floating or swinging of claims so as to cover other and different ground from that originally located. (Darger v. Le Sieur, 8 Utah 160, 30 Pac. 363; oh rehearing, 9 Utah 192, 33 Pac. 701; Gleeson v. Min. Co., 13 Nev. 465.) In the latter case the court says:
“There can be no question that the original Paymaster notice was all that the law required. The only.objection to it is that it did not contain in itself a description of the claim by reference to some natural object or permanent monument. It was not necessary that it should. It is only the record of the claim that is required to contain such a description, and there are* excellent reasons for making a distinction between the notice and record in this particular. The record, if it consisted of the mere copy of the notice, would not identify the claim, and there would be an opportunity, as well as a temptation to the locators, upon the discovery of a more valuable mine in the vicinity, to prove by perjured witnesses that their notices were posted on that mine. The floating of claims was by no means an infrequent occurrence prior to the act of 1872. And if such attempts were seldom successful, they were always vexatious, and often the means of levying a heavy blackmail. It was on this account that the record (not the notice) was required to contain ‘such a description of the claim or claims located by reference to some natural object or permanent monument as will identify the claim.5 55
*173This case was cited and followed in Gird v. California Oil Co. (C. C.), 60 Ned. 531. Whatever conflict appears to exist in the authorities as to the contests of location notices is accounted for by the fact that a reference to a natural object or permanent monument is only necessary where the local law Or rule requires a record, and such of the cases that hold location notices without such reference admissible have arisen where the local law did not require a record to be made. Mr. Iindley says, in section 355, vol. 1:
“A notice might serve the purpose of a notice of discovery, manifesting an intention to locate, and be wholly insufficient as a notice of perfected location which is to be recorded.” “In the absence of a state statute or local rule requiring it, the posted notice need not contain any reference to natural objects or permanent monuments, but the record notice must contain such description.”
In the same volume, in section 379, he says:
“In the absence of a state law or local rule requiring a record to be made, Congress has not. undertaken to prescribe the nature of the notices which a miner may be compelled by such law or rules to post, or which he may see fit to post on his own motion. It is only when such notice, or its equivalent, is required to be recorded, that the provision of the federal law becomes mandatory.”
I think the Chief Justice, in his opinion, has overlooked the object and purpose of a record and the principles of law applying thereto, and has likewise rejected the plain distinction herein pointed out between the two classes of adjudged •cases (which distinction at once removes all apparent conflict in the cases), and has thereby fallen into the following errors: (1) In his assumption that the discovery of mineral in place (which is one requisite of a valid location) or the marking of the boundaries (which is another requisite of a valid location) has anything to do with or can cure a defect *174in a recorded description of tbe claim (which is still another requisite to a valid location where a record is required to he! made). (2) In his assumption that if certain things, such as name of locator, date of location, etc., which the law requires to appear, be contained in the recorded notice, another thing (the description) may therefore be omitted, or its defects cured by their presence. (3) In his assumption that the want of description could be cured by. proof showing that the claims were located at the place where they are now claimed to be. (4) In his assumption that the words “lawful stakes” are descriptive, and that the term “lawful” is description of a stake, and that it identifies or’ tends to differentiate one stake from another.
Taking the propositions up in their order, it appears that the law requires several independent things to be done. Among them, a record made; which record must contain an identifying description of the claim, so that from a reading of the record one would be led therefrom to know the particular part of the district where the claim was laid. Whether the locator has found mineral in place, or whether he has. staked the claim, or whether he used lawful or unlawful stakes, or whether he kept them up from to time, or whether the date of the location appears, or the name of the locator is in the notice, are all immaterial as to what the record should contain by way of description with reference to a natural object or permanent monument. So at some subsequent time the fact that some one swears that one of the stakes was a stump, or that the claims are in the place a party might want them to he, is alike unaiding to the uncertain description in the record. What information would a prospector or other person get from the record of the notices in this case as to where in the district the claims are situated? From the record of the Hillside notice one discovers that the claim is laid in Snake Creelr mining district, Wasatch county, and that the “nearest known claim is the Wild Bill mine on the west.” That is all the reference to any natural object or permanent monument: Does this identify the claim? Does it show in what part of the district the, claim may be found ? Clearly *175not. But it is claimed that the 'claim is laid in a certain direction, and has lawful stakes at each end. Still one is as much in the dark as ever as to what part of the district the claim is in. Clearly, the record does not show the locus with reasonable or any certainty. Neither does the record suggest any inquiry, which, if made, will lead to identification. If it gave the distance from the Wild Bill mine, the claim might be found and identified; but it does not give the distance, and so one distance will fit as well as any other; hence the uncertainty. Neither do the words “marked by lawful stakes” either identify the ground or suggest any means of identification. Inasmuch as no particular kind of stakes, or any stakes at all, are required by any law, the word “lawful” has no meaning in this connection, and is hot descriptive of anything. “Lawful” means according to or provided by law.
I am unable to understand what the Chief Justice means when he says “that the claim was staked at both ends at the corners in a lawful way.” As one stake is as lawful as any other, the stakes referred to in the record afford and suggest no information of, or means of ascertaining, the whereabouts or locality of the claim. In the prevailing opinion it is said, “Any prospector who appeared and read the notice could readily identify the ground.” Herein the majority court are assuming that the prospector first came upm the ground, and then saw and read the posted notices. ' But that is not the' question before us. If subsequent locators are to be bound by whatever may have been posted on the ground at some prior time, then there is no occasion or necessity to require a record to be made, or that such record should contain any description whatever. The question is, and the authorities all hold one way upon it: Can the claim be found from the description as recorded? Not, of course, the exact or precise boundaries, but the place where one would find markings of the claim by which he could trace its boundaries. This is what Mr. Bindley says at section 381 of his work on Mines, cited and quoted from in the majority opinion. Suppose that on every square mile in the Snake Creek mining district Mr. Kilkenny- had discovered mineral, and staked *176and marked a pair of claims exactly as it is claimed be staked and marked tbe two in question bere. Tbe notice could be applied to one group of tbe claims as well as any other. There is therefore no certainty in these descriptions; and to bold them sufficient is to permit a description to be wholly made and created by parol evidence, and when so made to be binding on third parties — a result not sanctioned by any authority, and manifestly at variance with every principle of law. To affect third parties, a description in the record “must direct the mind to evidence whereby the precise thing may be ascertained, and, if thereby absolute certainty may be attained, the instrument is valid; otherwise it is void for uncertainty.” (Ormsby v. Nolan, 69 Iowa 130, 28 N. W. 569; Tatum v. Croom, 60 Ark. 487, 30 S. W. 885; Tindall v. Wasson, 74 Ind. 495.) Third persons are not affected with constructive notice by a record of an instrument affecting real estate where the property is not identified by the description. (Davis v. Ward, 109 Cal. 186, 41 Pac. 1010, 50 Am. St. Rep. 29.) The case of Carter v. Bacigalupi, 83 Cal. 187, 23 Pac. 361, cited by the Chief Justice, does not support the conclusion that if a notice is sufficient for a posted notice it is sufficient for record. In the first place, no law of the United States, territory of Utah, or the Snake Creek mining district required any kind of notice to be posted, and so to say that the notices in the case at bar comply with the statute, and that when they sufficiently comply with the statute they are sufficient for record, is to imply something quite contrary to the facts. In the Garter case the district rules required a posted notice and a record thereof, and “the language of the statute was repeated in section 3 of the local rules,” and, of course, if a notice as posted was sufficient under such rules it would be sufficient for record. “Hence,” the court says, “it must be held that under these rules, if the notice as posted is sufficient, it' is sufficient as recorded. This is not necessarily the case in all districts. In some no notice is required to be posted, and it may be that in others less is required for the posting than for the recording.” Commenting on this case, Mr. Lindley says:
*177“This must not be understood as sanctioning a rule that the record of a posted notice is sufficient where such posted notice does not contain the facts required by section 2324, Kevised Statutes, United States, providing for the contents of the record. Neither a local rule nor a state statute can dispense with the plain requirement of the federal law.” (1 Lindley on Mines, 355.)
It may be well to note, too, that the notice in the Garter Case refers to tying by direction and distance to Turnback creek, which the court correctly held to be a natural monument. It is-true that the claimant is entitled to a liberal construction of his description, but here there is no description to construe. It cannot be said that where a purported description will apply equally as well to any area 600 feet wide by 1,500 feet long there is a substantial compliance with the statute. No case has been cited to such a proposition. .
It may be well to further call attention briefly to the cases upon which the opinion of the majority court is supposed to rest. In Mining Co. v. Mining Co., 20 Utah 363, 58 Pac. 832, 77 Am. St. Rep. 913, the reference to a natural object and permanent monument was as follows: “Situated about one mile and a half eastward from the depot under a large cliff of rock.” Of -course, this is a good reference, and one reading the record would be put upon inquiry respecting the depot and the cliff, and could at once know the approximate location of the claim, and such a description could be applied to a particular locality, and would not apply anywhere else. The proof, too, in that case, as to there being only one depot in the district, was proper to complete the description, and was not received to make a description. In Wells v. Davis, 22 Utah 322, 62 Pac. 3, the description held sufficiently definite contained a reference to natural objects and permanent monuments as follows: The one claim, “situated on the southwest side of Car Fork about 150 feet above the Levant lode between Log and Car Forks about 300 feet from the
*178creek/’ etc.; tbe other claim, “situated between Muddy and Log Fork gulches under a certain prominent reef of rocks and about 250 or 300 feet southwesterly from the southwesterly end of Bonham Lode survey.” In Wilson v. Triumph Min. Co., 19 Utah 66, 56 Pac. 300, 75 Am. St. Rep. 718, the certificate of location objected to and held sufficient contained this reference: “Located on the east side of the Mormon Chief mine and southeast of the Elmer Bay mine.” The court very properly held that “when a notice of location is recorded it must contain such a description of the claim or claims located by reference to some natural object or permanent monument as will identify the claim,” and that such references were sufficient to show the locality of the claim. That case, as held by the unanimous court, does not conflict with Garger v. Le Sieur, 8 Utah 160, 30 Pac. 363, and supports here appellant’s contention. North Noonday Co. v. Orient Min. Co. (C. C.), 1 Fed. 522, declares unequivocally that no description is necessary except the local law requires a record, and does not attempt to say that a. description of a claim by reference to its own markings is good. The recorded notice there tied the claim to Silver Hill and the Noonday shaft, two permanent objects, and the court, after so stating to the jury, said: “It is for the jury to determine whether a miner seeking information from the record could go to the permanent object, the Noonday shaft on Silver Hill, and thence east, and find the stake and notice pointing out the location on the ground with reasonable certainty.” Judge Sawyer, as all courts heretofore have, recognized the necessity in the recorded notice that there be an initial point given, some permanent object, from which the general locality of the claim is fixed and determined. Erhardt v. Boara, 113 U. S. 527, 5 Sup. Ct. 560, 28 L. Ed. 1113, was a case involving the sufficiency of the posted notice as a preliminary notice only. The court, per Field, J., said: “To that extent, as a notice of discovery and original location, it is sufficient.” He then goes on to say that a proper certificate containing a description of the claim by reference to a natural object or permanent monument, etc., did not need to be recorded for *179ninety days after tbe discovery. In Hammer v. Garfield Min. Co., 130 U. S. 291, 9 Sup. Ct. 548, 32 L. Ed. 964, tbe claim was described by metes and bounds referring to stakes A, B, C, and D at eacb corner of tbe claim, and tbe locus of tbe claim itself described as being “about 1,500 feet south of Bangham’s Little Jennie mine,” etc.; as tbe court says, “probably tbe best known and most easily, defined object in tbe vicinity.” In Jupiter Min. Co. v. Bodie Min Co. (C. C.), 11 Fed. 666, tbe contents of tbe location certificate do not appear. Tbe court, charging tbe jury, said that tbe permanent monument might consist of a prominent post or stake firmly planted in tbe ground, and that tbe natural object or permanent monument might be on tbe ground located or elsewhere, and that, if the local rules required a record, it must contain such a reference to some natural or permanent monument as would identify tbe claim. In its language that case goes farther towards supporting respondent than any other authority. But respondent’s notices do not pretend to refer to even a prominent post or stake firmly planted in tbe ground. In Eaton v. Norris, 131 Cal. 561, 63 Pac. 856, tbe question of a reference to a natural object or permanent monument was not involved, for tbe reason, as tbe court says, there were no local rules or law requiring a record to be made. Tbe court there held that tbe stakes driven in tbe ground at tbe four corners of tbe claim were a sufficient marlcing of the claim upon the ground — a requirement entirely distinct from tbe requirement as to the contents of the record.
Tbe prevailing opinion is squarely in conflict with Darger v. Le Sieur, 8 Utah 160, 30 Pac. 363 (rehearing denied 9 Utah 192, 33 Pac. 701, by tbe full bench, tbe present chief justice concurring), and' tbe three cases next following, approved and cited therein. In Faxon v. Barnard (C. C.), 4 Fed. 702, tbe claim was described as “situated in tbe north side of Iowa Gulch about timber line on tbe west side of Bald Mountain. Such claini is stalled and marked as tbe law directs.” Judge Hallett said: “It is utterly impossible to find in this language any reference to a natural object or permanent monument defining tbe location.” In Drummond v. *180Long (Colo. Sup.), 13 Pac. 543, the court says, referring to section 2324, Revised Statutes, United States, (U. S. Comp. St. 1901, p. 1426):
“The intention of the provision is to give one seeking the locus of a recorded claim something in the nature of an initial point, and, following the course and distance given, find with reasonable certainty the claim located.”
In Gilpin Min. Co. v. Drake (Colo. Sup.), 9 Pac. 787, the court says, “One of the important requisites of the same section is that such a description of the claim be given in the location certificate by reference to some natural object or permanent monument as will identify the claim,” and then proceeds to hold a notice insufficient for want of a definite reference.
I also think the court erred in permitting the witness Gor-linski to detail a conversation between himself and A. Y. Taylor. It was hearsay and incompetent. Taylor was not personally a party to the action, and his admissions di'd not bind the estate he represents. (Lee v. Bank (Iowa), 78 N. W. 692; Church v. Howard, 79 N. Y. 415.) Neither would the fact that he was a stockholder of plaintiff corporation render the evidence competent. (2 Cook, Cor., 726.)
The court also erred in excluding evidence that the Hillside ground was not open to location when located as the Hillside because having been located as the Little Lee in January, 1887. The point was directly so decided in Harrington v. Chambers, 3 Utah 94, 1 Pac. 362. The court should have, at all events, decreed to plaintiff the Eclipse ground. Plaintiff had been in possession of the claim continuously working the claim for more than the statutory period. (Rev. St. U. S. 2332 [U. S. Comp. St. 1901, p. 1433] ; Belk v. Meagher, 104 U. S. 279-287, 26 L. Ed. 735; Lavagnimo v. Uhlig, 26 Utah 1, 71 Pac. 1046, 99 Am. St. Hep. 808.)
Eor these reasons I do not agree with the majority of the court, but am of the opinion that the judgment of the court below should be reversed.